Citation Nr: 1038745	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-39 241	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of a recurrent right inguinal hernia.

2.  Entitlement to a rating in excess of 30 percent for major 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1954 to January 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
June 2008, the RO denied a rating in excess of 10 percent for 
residuals of a recurrent right inguinal hernia.  In December 
2009, the RO denied a rating in excess of 30 percent for major 
depression.

During the Veteran's November 2009 VA examination for depression, 
the Veteran asserted that he was unable to work.  The Board notes 
that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a total disability rating based on individual 
unemployability (TDIU) claim is part of an increased rating claim 
when such claim is raised by the record.  The Court essentially 
stated that a request for total disability rating, whether 
expressly raised by a veteran or reasonably raised by the record, 
is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability as part 
of a claim for increased compensation.  Id. at 453-54.

However, in this case, it is not entirely clear whether a TDIU 
claim has been raised by the record.  Although the Veteran 
asserted that he was unable to work, the Veteran reported being 
retired due to reaching the eligible age or work duration.  See 
August 2009 VA examination.  This occurred approximately 13 years 
ago, when the Veteran was age 62.  See November 2009 VA social 
and industrial survey.  Therefore, the RO should seek 
clarification from the Veteran as to whether he wants to pursue a 
TDIU claim.




FINDINGS OF FACT

1.  The Veteran's residuals of a recurrent inguinal hernia are 
manifested by pain; a small, postoperative recurrent, or 
unoperated irremediable, inguinal hernia, not well supported by 
truss or not readily reducible, has not been shown at any time 
during the appeal period.

2.  The Veteran's major depression is moderate in intensity, with 
impaired social relationships, judgment, mood, and range of 
activities, with occasional social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a recurrent right inguinal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2010).

2.  The criteria for a rating in excess of 30 percent for major 
depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, 
letters dated in December 2007 and October 2009 were sent to the 
Veteran for his claims of increased ratings for an inguinal 
hernia and depression, respectively, in accordance with the duty 
to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was needed 
to substantiate his claims; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to provide 
VA with any evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The 
Veteran was also notified of the criteria for establishing a 
disability rating and effective date.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided 
with such notice in September 2008 with respect to his inguinal 
hernia claim.

The Veteran's service treatment records, VA treatment records, VA 
authorized examination reports, and lay statements have been 
associated with the claims file.  The Board specifically notes 
that the Veteran was afforded VA examinations with respect to his 
disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they contain a 
description of the history of the disabilities at issue; document 
and consider the relevant medical facts and principles; and 
record the relevant findings for rating the Veteran's hernia 
condition and depressive disorder.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 12 
Vet. App 119 (1999).  The Court has also held that staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

1.  Recurrent Right Inguinal Hernia

The Veteran is currently assigned a 10 percent rating under 
Diagnostic Code 7338 for residuals of a recurrent right inguinal 
hernia.  Under Diagnostic Code 7338, a 10 percent evaluation 
contemplates a postoperative recurrent hernia, readily reducible 
and well-supported by a truss or belt.  A 30 percent evaluation 
is in order for a small, postoperative recurrent, or unoperated 
irremediable, inguinal hernia, not well supported by truss or not 
readily reducible.  A 60 percent evaluation is assigned for a 
large postoperative and recurrent inguinal hernia, not well 
supported under ordinary conditions and not readily reducible, 
when considered inoperable.  Ten percent is added for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be evaluated, 
and 10 percent, only, added for the second hernia, if the latter 
is of compensable degree.

VA examination report dated in April 2007 noted that the Veteran 
had a right indirect inguinal hernia present; the Veteran could 
lie down and reduce the hernia himself quite easily.  The 
diagnosis was recurrent right inguinal hernia.  May 2007 VA 
records indicate that the Veteran presented for evaluation of 
recurrent hernia in the right groin area.  He reportedly was able 
to reduce the hernia when lying down and had no pain currently.  
Following examination of the Veteran, the assessment was 
recurrent right inguinal hernia and the Veteran was referred to 
general surgery.  The Veteran subsequently underwent surgical 
repair of the hernia in June 2007.  

VA treatment records show the Veteran was seen for a post-
surgical consultation in August 2007.  He had undergone a hernia 
repair several months earlier, and had been doing well with the 
exception of post-operative pain.  On examination, the Veteran 
had a nicely healing right groin incision that looked as it 
should.  There was no sign of any recurrence of the hernia.  The 
Veteran was advised that it would take longer for his pain to get 
better and that his activity level should adjust to his pain.

The Veteran's treating VA physician submitted a letter dated 
April 2008.  He stated that the Veteran had a long history of 
chronic pain from his service-connected inguinal hernia, which 
caused problems with his nerves, general health, and ability to 
work.

The Veteran submitted a statement in support of his claim in 
March 2009.  He noted that he had chronic pain and difficulty 
with support of his right inguinal area.

The Veteran's treating VA physician submitted another letter in 
March 2009.  He stated that the Veteran had chronic pain from old 
hernia repairs.  The pain had not improved, and further surgery 
was not recommended.

VA treatment records include an April 2009 surgical consultation.  
The Veteran complained of persistent pain in the right inguinal 
area.  On examination, there was no recurrent hernia, and the 
treating physician noted that there was nothing that he could do 
surgically to treat the Veteran.

The Veteran was afforded a VA examination in August 2009.  The 
Veteran reported having daily pain, and the examiner noted that 
additional surgical repair was not available.  Historically, the 
Veteran had undergone a total of 8 inguinal hernia repairs, most 
recently in 2007.  On examination, there was no hernia present.  
There were 3 scars on the right lower abdominal quadrant.  All 
were well-healed, did not adhere to tissue, did not affect joint 
movement, and were not tender.  The examiner noted that the 
Veteran's condition had moderate effects on his ability to do 
chores, go shopping, exercise, travel, and engage in recreation.  
It had mild effects on feeding, bathing, dressing, toileting, and 
grooming.

A July 2010 treatment note indicated that the Veteran was 
prescribed a truss for his inguinal pain.

Based on the evidence of record, the Board finds that a rating in 
excess of 10 percent for residuals of a right inguinal hernia is 
not warranted.  As noted above, a higher 30 percent rating is 
warranted for a small, postoperative recurrent, or unoperated 
irremediable, inguinal hernia, which are not well supported by 
truss or not readily reducible.  Here, while the Veteran 
underwent surgery for recurrent right inguinal hernia in June 
2007, there is no indication that the hernia was not well 
supported by a truss or not readily reducible.  On examinations 
in April and May 2007 just prior to the June 2007 surgery, the 
Veteran indicated that he could easily reduce the hernia himself.  
Further, the record indicates that there has been no indication 
that a hernia has recurred at any time since 2007.  Examination 
by both the Veteran's treating physicians and the August 2009 VA 
examiner found that no hernia was present.  The Board 
acknowledges the Veteran's complaints of pain in the right 
inguinal area.  However, pain alone is insufficient to warrant a 
higher rating under the applicable criteria in the rating 
schedule.  Therefore, a 30 percent rating is not warranted.

2.  Major Depression

The Veteran is currently assigned a 30 percent rating under 
Diagnostic Code 9434,.  He filed his claim for an increase in 
September 2009.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent disability rating is assigned for occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent disability rating is assigned total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, or for the Veteran's own 
occupation or name.  Id.

In determining the level of impairment under 38 C.F.R. § 4.130, a 
rating specialist is not restricted to the symptoms provided 
under the diagnostic code, and should consider all symptoms which 
affect occupational and social impairment, including those 
identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to those listed in 
that diagnostic code, the appropriate, equivalent rating is 
assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
GAF scores from 71 to 80 reflect transient symptoms, if present, 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family arguments); resulting in no 
more than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind school work).  DSM-
IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Id.  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsession rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, inability to keep a job).  Id.  GAF scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood (e.g., a 
depressed patient who avoids friends, neglects family, and is 
unable to do work).  Id.

VA treatment records show the Veteran was seen in February 2009.  
He was neatly groomed and had a pleasant demeanor.  He reported 
continued benefit from his antidepressants.  He slept well, and 
awoke once per night to use the bathroom.  He denied any suicidal 
ideation.  He had a good attitude about accepting life on life's 
terms.  He had lost his brother shortly after his previous visit, 
and also recently lost his nephew to brain cancer.  He was 
grieving but tried to keep his emotions private.  His GAF score 
was 65.

The Veteran was seen again in July 2009.  He described needing to 
scale back from things he used to do and accepting his 
limitations.  He was doing much better with his current 
medications and was sleeping through the night, though at times 
he had some depressive symptoms.  He tried to avoid situations 
that would upset him.  He reported that he was still grieving the 
deaths in his family.  He denied any suicidal or homicidal 
ideation.  His GAF score was 65.

Records dated September 2009 show the Veteran reported an 
increase in his depression after learning that VA had turned down 
his request for an increase in his disability evaluation.  He was 
also depressed over his diagnosis of macular degeneration and 
over his inability to do the things he wants to do.  He denied 
any suicidal or homicidal ideation.

The Veteran underwent a VA examination in November 2009.  The 
claims file was reviewed by the examiner.  He reported problems 
with depression, lack of energy, dependence on others, trouble 
making decisions, nervousness, worry, low self-esteem, panic, and 
the inability to relax.  He stated that his depression was 
related to his pain level.  He felt sad most of the time and felt 
that he could not "get back to normal."  He enjoyed working in 
the past, and it was difficult for him to retire.  He felt tired 
all the time.  He had difficulty making decisions that might 
cause difficulty to himself or others.  He worried about his 
safety, felt nervous in public, and would sit in the car when his 
wife went shopping.  He experienced crying spells when he thought 
about his situation, and tried to conceal this from his wife.  He 
felt worthless because he used to be active but could not work 
anymore.  He denied any drug, alcohol, or legal problems.  He 
kept busy by straightening up the garage and helping with 
cooking.  He saw friends about once per month, and saw a 
psychiatrist about once per month.

On examination, the Veteran had appropriate grooming and hygiene.  
Speech was clear, and the Veteran had a fair ability to express 
himself.  His affect was sad, and his overall mood seemed 
depressed.  Orientation was appropriate, and thinking was 
spontaneous, logical, and productive.  His thought content was 
notable for a preoccupation with his physical problems.  
Relationships with others seemed fair in quality with a medium 
amount of contact.  Self-esteem was low, and related to not being 
able to do things he did in the past.  Concentration was fair, 
and reasoning skills indicated the capacity for abstract 
thinking.  Judgment was diminished, which caused the Veteran to 
isolate himself at times.  The examiner noted that the Veteran's 
depression was moderate in intensity, with impaired social 
relationships, judgment, mood, and range of activities.  The 
Veteran had occasional social and occupational impairment.  His 
GAF score was 60, due to social isolation.

The Veteran was also examined by a clinical social worker in 
November 2009.  The findings were largely consistent with the VA 
examination above.  Notably, the Veteran stated that he was 
uncomfortable around groups of people.  Even as few as five 
people in the house, such as during the holidays, made him 
uncomfortable.  He tended to go to another room to be by himself.

VA treatment records show the Veteran was seen in February 2010.  
He continued to have good days and bad days.  His depression was 
not any worse than usual, though his wife stated that he had been 
crankier than usual.  He denied any suicidal or homicidal 
ideation.

Based on the evidence of record, the Board finds that a rating in 
excess of 30 percent for major depression is not warranted.  The 
November 2009 VA examiner described the Veteran's depression as 
moderate in intensity, with impaired social relationships, 
judgment, mood, and range of activities.  The Veteran also had 
occasional social and occupational impairment.  These findings 
are consistent with the criteria for a 30 percent disability 
rating.  The Veteran's reported symptoms of depressed mood, 
anxiety, feelings of panic, and sleep impairment, as well as his 
GAF scores of 60-65 during the period on appeal, are also 
consistent with the 30 percent rating.

A higher 50 percent rating is not warranted.  Although the VA 
examiner noted some diminished judgment and disturbances in 
motivation, there was no indication that the Veteran exhibited 
many of the other symptoms contemplated by the 50 percent rating.  
These include circumstantial or stereotyped speech, panic attacks 
more than once a week, difficulty in understanding complex 
commands, impairment of short and long term memory, or impaired 
abstract thinking.  The Veteran's GAF scores are similarly not 
consistent with a higher rating.  Therefore, the currently 
assigned 30 percent rating is appropriate.

C.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's inguinal hernia and 
major depression with the established criteria found in the 
rating schedule for those disabilities shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disabilities.  There is no persuasive 
evidence in the record to indicate that these service-connected 
disabilities on appeal would cause any impairment with employment 
over and above that which is already contemplated in the assigned 
schedular ratings.  The Board therefore has determined that 
referral of this case for extraschedular consideration pursuant 
to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disabilities 
have resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.


ORDER

A rating in excess of 10 percent for residuals of a right 
inguinal hernia is denied.

A rating in excess of 30 percent for major depression is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


